Case 2:18-cv-14128-WJM-MF Document 11 Filed 04/22/19 Page 1 of 12 PageID: 109




THE ATKIN FIRM, LLC
Formed in the State of New Jersey
By: John C. Atkin, Esq.
55 Madison Avenue, Ste. 400
Morristown, NJ 07960
Tel.: (973) 285-3239
Fax: (833) 693-1201
JAtkin@atkinfirm.com
Attorneys for Plaintiff Strike 3 Holdings, LLC

                    UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


 STRIKE 3 HOLDINGS, LLC,
                                                 Case No. 2:18-cv-14128-WJM-MF
                    Plaintiff,

 v.

 YEE MOY a/k/a EDDIE MOY,                        FIRST AMENDED COMPLAINT
                                                       & DEMAND FOR
                    Defendant.                          JURY TRIAL



      Plaintiff, Strike 3 Holdings, LLC (“Strike 3” or “Plaintiff”), a Delaware

limited liability company with its principal place of business located at 2140 S.

Dupont Highway, Camden, Delaware 19934, brings this First Amended Complaint

against Yee Moy a/k/a Eddie Moy (“Defendant”), and alleges as follows:

                                   Introduction

      1.    This is a case about the ongoing and wholesale copyright infringement

of Plaintiff’s motion pictures by Defendant.

                                         1
Case 2:18-cv-14128-WJM-MF Document 11 Filed 04/22/19 Page 2 of 12 PageID: 110




      2.     Plaintiff is the owner of award winning, critically acclaimed adult

motion pictures.

      3.     Strike 3’s motion pictures are distributed through the Blacked, Tushy,

Vixen, and Blacked Raw adult websites and DVDs. With more than 20 million

unique visitors to its websites each month, the brands are famous for redefining adult

content, creating high-end, artistic, and performer-inspiring motion pictures

produced with a Hollywood style budget and quality.

      4.     Defendant is, in a word, stealing these works on a grand scale. Using

the BitTorrent protocol, Defendant is committing rampant and wholesale copyright

infringement by downloading Strike 3’s motion pictures as well as distributing them

to others. Defendant did not infringe just one or two of Strike 3’s motion pictures,

but has been recorded infringing 32 movies over an extended period of time.

      5.     Although Defendant attempted to hide this theft by infringing

Plaintiff’s content anonymously, Defendant’s Internet Service Provider (“ISP”),

Verizon Online LLC (Verizon Fios), identified Defendant through his IP address

108.35.153.139.

      6.     This is a civil action seeking damages under the United States

Copyright Act of 1976, as amended, 17 U.S.C. §§ 101 et seq. (the “Copyright Act”).




                                          2
Case 2:18-cv-14128-WJM-MF Document 11 Filed 04/22/19 Page 3 of 12 PageID: 111




                               Jurisdiction and Venue

      7.     This Court has subject matter jurisdiction over this action pursuant to

28 U.S.C. § 1331 (federal question); and 28 U.S.C. § 1338 (jurisdiction over

copyright actions).

      8.     This Court has personal jurisdiction over Defendant because Defendant

used an Internet Protocol address (“IP address”) traced to a physical address located

within this District to commit copyright infringement. Therefore: (i) Defendant

committed the tortious conduct alleged in this First Amended Complaint in this

State; (ii) Defendant resides in this State and/or; (iii) Defendant has engaged in

substantial – and not isolated – business activity in this State.

      9.     Pursuant to 28 U.S.C. § 1391(b) and (c), venue is proper in this District

because: (i) a substantial part of the events or omissions giving rise to the claims

occurred in this District; and, (ii) the Defendant resides (and therefore can be found)

in this District and resides in this State. Additionally, venue is proper in this District

pursuant 28 U.S.C. § 1400(a) (venue for copyright cases) because Defendant or

Defendant’s agent resides or may be found in this District.

                                        Parties

      10.    Strike 3 is a Delaware limited liability company located at 2140 S.

Dupont Hwy, Camden, DE.

      11.    Defendant, Yee Moy, is an individual residing at 63 E Cedar Street


                                            3
Case 2:18-cv-14128-WJM-MF Document 11 Filed 04/22/19 Page 4 of 12 PageID: 112




Livingston, NJ 07039.

                                Factual Background

                      Plaintiff’s Award-Winning Copyrights

      12.    Strike 3’s subscription-based websites proudly boast a paid subscriber

base that is one of the highest of any adult-content sites in the world. Strike 3 also

licenses its motion pictures to popular broadcasters and Strike 3’s motion pictures

are the number one selling adult DVDs in the United States.

      13.    Strike 3’s motion pictures and websites have won numerous awards,

such as “best cinematography,” “best new studio,” and “adult site of the year.” One

of Strike 3’s owners, three-time director of the year Greg Lansky, has been dubbed

the adult film industry’s “answer to Steven Spielberg.”

      14.    Strike 3’s motion pictures have had positive global impact, leading

more adult studios to invest in better content, higher pay for performers, and to treat

each performer with respect and like an artist.

      15.    Unfortunately, Strike 3, like a large number of other makers of motion

picture and television works, has a major problem with Internet piracy.          Often

appearing among the most infringed popular entertainment content on torrent

websites, Strike 3’s motion pictures are among the most pirated content in the world.

            Defendant Used the BitTorrent File Distribution Network to
                         Infringe Plaintiff’s Copyrights

      16.    BitTorrent is a system designed to quickly distribute large files over the
                                          4
Case 2:18-cv-14128-WJM-MF Document 11 Filed 04/22/19 Page 5 of 12 PageID: 113




Internet. Instead of downloading a file, such as a movie, from a single source,

BitTorrent users are able to connect to the computers of other BitTorrent users in

order to simultaneously download and upload pieces of the file from and to other

users.

         17.   To use BitTorrent to download a movie, the user has to obtain a

“torrent” file for that movie, from a torrent website. The torrent file contains

instructions for identifying the Internet addresses of other BitTorrent users who have

the movie, and for downloading the movie from those users. Once a user downloads

all of the pieces of that movie from the other BitTorrent users, the movie is

automatically reassembled into its original form, ready for playing.

         18.   BitTorrent’s popularity stems from the ability of users to directly

interact with each other to distribute a large file without creating a heavy load on any

individual source computer and/or network. It enables users, without Plaintiff’s

authorization, to take Plaintiff’s motion pictures, which are often filmed in state of

the art 4kHD, and transfer them quickly and efficiently. Moreover, BitTorrent is

designed so that the more files a user offers for download to others, the faster the

user’s own downloads become. In this way, each user benefits from illegally

distributing other’s content and violating copyright laws.

         19.   Each piece of a BitTorrent file is assigned a unique cryptographic hash

value.


                                           5
Case 2:18-cv-14128-WJM-MF Document 11 Filed 04/22/19 Page 6 of 12 PageID: 114




      20.    The cryptographic hash value of the piece (“piece hash”) acts as that

piece’s unique digital fingerprint.    Every digital file has one single possible

cryptographic hash value correlating to it.         The BitTorrent protocol utilizes

cryptographic hash values to ensure each piece is properly routed amongst

BitTorrent users as they engage in file sharing.

      21.    The entirety of the digital media file also has a unique cryptographic

hash value (“file hash”), which acts as a digital fingerprint identifying the digital

media file (e.g., a movie). Once infringers complete the downloading of all pieces

that comprise a digital media file, the BitTorrent software uses the file hash to

determine that the file is complete and accurate.

      22.    Defendant used the BitTorrent file network to illegally download and

distribute Plaintiff’s copyrighted motion pictures.

      23.    Plaintiff’s investigator, IPP International U.G. (“IPP”), established

direct TCP/IP connections with the Defendant’s IP address, as outlined in Exhibit

“A”, while Defendant was using the BitTorrent file distribution network.

      24.    While Defendant was infringing, IPP downloaded from Defendant one

or more pieces of the digital media files containing Strike 3’s motion pictures listed

in Exhibit “A” (hereinafter the “Works”).

      25.    A full copy of each digital media file was downloaded from the

BitTorrent file distribution network, and it was confirmed through independent


                                          6
Case 2:18-cv-14128-WJM-MF Document 11 Filed 04/22/19 Page 7 of 12 PageID: 115




calculation that the file hash correlating to each file matched the file hash

downloaded by Defendant.

      26.    Defendant downloaded, copied, and distributed a complete copy of

each of Plaintiff’s Works without authorization.

      27.    At no point was Plaintiff’s copyrighted content uploaded by IPP to any

BitTorrent user.

      28.    The digital media files have been verified to contain a digital copy of a

motion picture that is identical (or alternatively, strikingly similar or substantially

similar) to Plaintiff’s corresponding original copyrighted Works.

      29.    Defendant’s infringement is continuous and ongoing. Absent this

lawsuit, Plaintiff knows of no way to effectively prevent Defendant from infringing

Plaintiff’s motion pictures.

      30.    Plaintiff owns the copyrights to the Works and the Works have either

been registered with the United States Copyright Office or have pending copyright

registrations. The United States Copyright Office registration information for the

Works, including the registration number, is outlined in Exhibit “A.”

      31.    For Plaintiff’s Works that are still pending registration, a complete

application, fees, and deposit materials for copyright registration have been received

by the Copyright Office in compliance with the Copyright Act, 17 U.S.C. §§ 101, et

seq. The application numbers for Plaintiff’s Works that are still pending registration


                                          7
Case 2:18-cv-14128-WJM-MF Document 11 Filed 04/22/19 Page 8 of 12 PageID: 116




are listed in Exhibit “A.”

      32.     Plaintiff is entitled to seek statutory damages and attorneys’ fees under

17 U.S.C. § 501 of the United States Copyright Act.

   Discovery Will Likely Show that Defendant is the Individual Who Infringed

                             Plaintiff’s Copyrighted Works

      33.     Plaintiff’s investigator logged BitTorrent network activity emanating

from Defendant’s IP address. Collectively, this evidence is referred to as the

“Additional Evidence.”

      34.     The Additional Evidence contains content which correlates to

Defendant’s interests. For example, Defendant’s social media web pages establish

that he is interested in the television shows: The Big Bang Theory, House, Grey’s

Anatomy, The Flash, and Arrow. Plaintiff’s Additional Evidence lists episodes for

the television shows: The Big Bang Theory, House, Grey’s Anatomy, The Flash, and

Arrow.

      35.     Based on the foregoing information, discovery will likely show that

Defendant is the person who used BitTorrent in the house from where the

infringement emanated. Consequently, discovery will likely show that Defendant is

the person who infringed Plaintiff’s copyrighted works through the use of

BitTorrent.




                                           8
Case 2:18-cv-14128-WJM-MF Document 11 Filed 04/22/19 Page 9 of 12 PageID: 117




                                       COUNT I
                             Direct Copyright Infringement
       36.    The allegations contained in paragraphs 1-35 are hereby re-alleged as

if fully set forth herein.

       37.    Plaintiff is the owner of the Works, which is an original work of

authorship.

       38.    Defendant copied and distributed the constituent elements of Plaintiff’s

Works using the BitTorrent protocol.

       39.    At no point in time did Plaintiff authorize, permit, or consent to

Defendant’s distribution of its Works, expressly or otherwise.

       40.    As a result of the foregoing, Defendant violated Plaintiff’s exclusive

right to:

       (A)    Reproduce its Works in copies, in violation of 17 U.S.C. §§ 106(1) and

501;

       (B)    Distribute copies of the Works to the public by sale or other transfer of

ownership, or by rental, lease, or lending, in violation of 17 U.S.C. §§ 106(3) and

501;

       (C)    Perform the copyrighted Works, in violation of 17 U.S.C. §§ 106(4)

and 501, by showing the Works’ images in any sequence and/or by making the

sounds accompanying the Works’ audible and transmitting said performance of the

work, by means of a device or process, to members of the public capable of receiving

                                           9
Case 2:18-cv-14128-WJM-MF Document 11 Filed 04/22/19 Page 10 of 12 PageID: 118




 the display (as set forth in 17 U.S.C. § 101’s definitions of “perform” and

 “publically” perform); and

       (D)    Display the copyrighted Works, in violation of 17 U.S.C. §§ 106(5) and

 501, by showing individual images of the works non-sequentially and transmitting

 said display of the works by means of a device or process to members of the public

 capable of receiving the display (as set forth in 17 U.S.C. § 101’s definition of

 “publicly” display).

       41.    Defendant’s infringements were committed “willfully” within the

 meaning of 17 U.S.C. § 504(c)(2).

       WHEREFORE, Plaintiff respectfully requests that the Court:

       (A)    Permanently enjoin Defendant from continuing to infringe Plaintiff’s

 copyrighted Works;

       (B)    Order that Defendant delete and permanently remove the digital media

 files relating to Plaintiff’s Works from each of the computers under Defendant’s

 possession, custody, or control;

       (C)    Order that Defendant delete and permanently remove the infringing

 copies of the Works Defendant has on computers under Defendant’s possession,

 custody, or control;

       (D)    Award Plaintiff statutory damages per infringed work pursuant to

 17 U.S.C. § 504(a) and (c);


                                         10
Case 2:18-cv-14128-WJM-MF Document 11 Filed 04/22/19 Page 11 of 12 PageID: 119




       (E)    Award Plaintiff its reasonable attorneys’ fees and costs pursuant to

 17 U.S.C. § 505;

       (F)    Prejudgment and post-judgment interest at the applicable rate; and

       (G)    Grant such other and further relief as this Court may deem appropriate

 under law and equity.

                         DEMAND FOR A JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable.

 DATED: April 22, 2019                  Respectfully submitted,

                                        /s/ John C. Atkin, Esq.
                                        John C. Atkin, Esq.


        CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

       I, John C. Atkin, certify under penalty of perjury that the matter in controversy

 is not the subject of any other action or proceeding pending in any other court or any

 pending arbitration or administrative proceeding.

 DATED: April 22, 2019                  /s/ John C. Atkin, Esq.
                                        JOHN C. ATKIN




                                           11
Case 2:18-cv-14128-WJM-MF Document 11 Filed 04/22/19 Page 12 of 12 PageID: 120




       CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 201.1

       I hereby certify that the damages recoverable in this action by Plaintiff

 exceeds the sum of $150,000, exclusive of interest, costs, and punitive damages.

 DATED: April 22, 2019                 /s/ John C. Atkin, Esq.
                                       JOHN C. ATKIN




                                         12
